 Case 4:20-cv-04023-SOH Document 12                Filed 06/02/20 Page 1 of 2 PageID #: 33



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JEREMY L. RANKINS                                                                     PLAINTIFF

v.                                  Civil No. 4:20-cv-04023

CITY DEPUTY DAVID SHELBY,
Murfreesboro, Arkansas; HOLLY ROMERO,
Arkansas Community Correction Parole Office;
and INVESTIGATOR JEREMY McBRIDE,
Hope, Arkansas                                                                    DEFENDANTS

                                            ORDER

       Currently before the Court is Plaintiff’s failure to keep the Court informed of his address.

On February 25, 2020, Plaintiff Jeremy L. Rankins filed this 42 U.S.C. § 1983 action pro se. (ECF

No. 1). On April 7, 2020, Plaintiff’s application to proceed in forma pauperis was granted. (ECF

No. 6). On April 22 and May 7, 2020, mail sent to Plaintiff at his address of record was returned

as undeliverable and marked “RETURN TO SENDER; RANKINS, JEREMY; BOX CLOSED;

UNABLE TO FORWARD” and “RETURN TO SENDER, NOT DELIVERABLE AS

ADDRESSED, UNABLE TO FORWARD.” (ECF Nos. 10, 11).

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action
       diligently. . . . If any communication from the Court to a pro se plaintiff is not
       responded to within thirty (30) days, the case may be dismissed without prejudice.
       Any party proceeding pro se shall be expected to be familiar with and follow the
       Federal Rules of Civil Procedure.

Local Rule 5.5(c)(2).
 Case 4:20-cv-04023-SOH Document 12                  Filed 06/02/20 Page 2 of 2 PageID #: 34



       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 2nd day of June, 2020.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge




                                                 2
